Citation Nr: 1529306	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for left nondominant shoulder, post-Bankhart repair for dislocation.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for chest pain.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from June 2004 to February 2005 and from February 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Additionally, in an April 2012 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to service connection for obstructive sleep apnea and chest pain.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to these claims have not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

The issues of entitlement to service connection for obstructive sleep apnea and chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's GERD manifested as persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances and nausea that were productive of considerable impairment of health without material weight loss, hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

2.  The Veteran is right-hand dominant.

3.  For the entire appeal period, the Veteran's left nondominant shoulder, post-Bankhart repair for dislocation is manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability, X-ray evidence of arthritis and limitation of motion without arm motion limited to 25 degrees from the side, arm motion limited midway between side and shoulder level, arm motion limited to shoulder level, ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for the Veteran's GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1--4.10, 4.114, Diagnostic Code 7346 (2014). 

2.  The criteria for an initial 10 percent rating, but no higher, for left nondominant shoulder, post-Bankhart repair for dislocation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1--4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected GERD and left shoulder disorder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection was granted and initial ratings were assigned in the December 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in November 2009 and October 2012 to determine the severity of his left shoulder disorder and the examination conducted in November 2009 to determine the severity of his GERD.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD and a left shoulder disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his GERD and/or left shoulder disorder have worsened in severity since the last VA examinations.  Rather, with respect to such claims, he argues that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Higher Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  GERD

The Veteran contends that the severity of his GERD warrants a higher rating.  Specifically, in a February 2013 substantive appeal, the Veteran asserted that he experienced abdominal discomfort, nausea, vomiting, heartburn, regurgitation and a burning sensation down his arm due to GERD.

The Veteran's GERD is rated under the diagnostic code for a hiatal hernia.  Under that diagnostic code, a 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, 7346. 

A December 2008 private treatment note indicates that the Veteran denied nausea, vomiting, gastrointestinal distress or dysuria.

A November 2009 private treatment note indicates that an upper gastrointestinal endoscopy had found trace GERD with provocative maneuvers.  No mass, rugal thickening or ulcerations were noted.

In a January 2010 notice of disagreement, the Veteran wrote that he experienced chest pains, stomach pains, a sore throat, bowel problems, constant belching and regurgitation as a result of his GERD.  He also indicted that he was unable to sleep through the night.

An October 2012 VA esophageal conditions Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of heartburn, stomach pain, reflux, nausea, difficulty lying flat and chest pain.  He reported using Nexium to treat his symptoms without improvement.  The examiner found that the Veteran suffered from persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances caused by esophageal reflux on four or more occasions per year and recurrent episodes of nausea occurring four or more times per year and lasting one to nine days.  Esophageal stricture, spasm of the esophagus or an acquired diverticulum of the esophagus were not found.

Based on the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for GERD, as the overall disability picture most closely reflects the criteria for that rating.  The Veteran has consistently reported such symptoms as constant belching, regurgitation, arm pain and being unable to sleep through the night as a result of his GERD.  An October 2012 VA examiner also found such symptoms on objective examination as well as pyrosis, reflux, regurgitation and nausea.  However, the Board also finds that a rating in excess of 30 percent is not warranted for any time during the appellate period.  Here, the Veteran does not allege, and the record does not otherwise show, a material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A rating of 30 percent is therefore warranted through the appeal period.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
§ 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's GERD is evaluated under Diagnostic Code 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

C.  Left Shoulder

The Veteran contends that the severity of his left shoulder symptoms warrant a higher rating.  Specifically, in a February 2013 substantive appeal, the Veteran indicated that he suffered from decrease range of motion, extreme left-sided weakness, constant pain and tenderness.  This left shoulder pain was also reported to increase with the change of weather and temperature.

The Veteran's left shoulder disorder is rated under the diagnostic code for tenosynovitis.  A note following that code instructs that the condition be rated based on limitation of motion.  For the minor arm, limitation of motion at the shoulder level warrants a 20 percent rating while limitation of motion to midway between the side and the shoulder warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201.

Normal forward elevation (flexion) of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

For the minor arm, unfavorable ankylosis of the scapulohumeral articulation with abduction that was limited to 25 degrees warrants a 40 percent rating.  Intermediate ankylosis of the scapulohumeral articulation between favorable and unfavorable warrants a 30 percent rating.  Favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees with the ability to reach the mouth and head warrants a 20 percent rating.   38 C.F.R. § 4.71a, 5200.

Impairment of the humerus that includes a loss of the head (flail shoulder) warrants a 70 percent rating for the minor arm while nonunion (false flail joint) warrants a 50 percent rating for the minor arm.  Fibrous union of the minor arm warrants a 40 percent rating.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements which warrants a 20 percent rating, infrequent episodes and guarding of movement only at shoulder level which warrants a 20 percent rating, or mal-union with marked or moderate deformity which would each warrant a 20 percent rating for the minor arm.  38 C.F.R. § 4.71a, 5202.

Impairment of the clavicle or scapula with dislocation in the minor arm warrants a 20 percent rating.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, and mal-union of the clavicle or scapula warrants a 10 percent rating for the minor arm.  38 C.F.R. § 4.71a, 5203.

A November 2008 private physical therapy treatment note indicates that left shoulder range of motion was generally within normal limits; specific range of motion measurements were not provided.  A November 2008 private magnetic resonance imaging (MRI) arthrogram of the left shoulder revealed mild osteoarthritis of the acromioclavicular joint.

An April 2009 private physical therapy treatment note indicates that there was 160 degrees of active flexion in the left shoulder.  A second April 2009 private physical therapy treatment note indicates that there was 148 degrees of active flexion, 150 degrees of abduction, 65 degrees of external rotation and 55 degrees of internal rotation in the left shoulder.  A third April 2009 private physical therapy treatment note indicates that there was 140 degrees of active flexion in the left shoulder.

A November 2009 VA examination report reflects the Veteran's complaints of left shoulder weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness pain and dislocation.  Heat, redness, locking, deformity, drainage, effusion and subluxation were denied.  Flare-ups were reported to occur 20 times per month, last for two hours each, and were rated as "3/10" in severity.  Such flare-ups were reported to be precipitated by physical activity and were alleviated spontaneously.  During these flare-ups, he reported being unable to perform work related activity.  Joint replacement was denied.  He reported being right-hand dominant.  Physical examination revealed tenderness without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, the guarding of movement, malalignment, drainage, subluxation or ankylosis.   Flexion was found to be to 180 degrees, abduction was found to be to 180 degrees and bilateral rotation was found to be to 90 degrees.  Repetitive motion testing did not reveal any additional limitation of motion and the examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An accompanying left shoulder X-ray was found to be within normal limits.

An October 2012 VA shoulder DBQ report reflects the Veteran's complaints of constant pain and being unable to move his shoulder completely.  Flare-ups were reported to cause difficulty with lifting and overhead reaching due to weakness.  Physical examination revealed localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the left shoulder without guarding.  Left shoulder flexion and abduction were found to be to 120 degrees, both without objective evidence of painful motion.  External rotation was found to be to 80 degrees while internal rotation was found to be to 80 degrees, both with no objective evidence of painful motion.  Repetitive motion testing found flexion to be to 115 degrees and abduction to be to 110 degrees with no change in range of motion for external and internal rotation.  Functional loss was attributed to less movement than normal and weakened movement.  Muscle strength testing on forward flexion and abduction was found to be "4/5."  Hawkins' impingement test and the empty-can test were positive while external rotation/infraspinatus strength test and lift-off subscapularis test was negative.  Examination was negative for ankylosis, a history of recurrent dislocation of the glenohumeral joint, a acromioclavicular joint condition, impairment of the clavicle or scapula or a joint replacement.  An accompanying left shoulder X-ray did not reveal a fracture or other significant bone, joint or soft tissue abnormality.

The Board finds that, for the entire appeal period, Veteran's left nondominant shoulder, post-Bankhart repair for dislocation manifests as complaints of pain and weakness with some limitation of motion.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R.        § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that she is entitled to an initial 10 percent rating for such disability. 

However, an initial rating in excess of 10 percent is not warranted as there is no evidence of limitation of range of motion.  Specifically, flexion was found to be to 115 degrees and abduction to be to 110 degrees on repetitive motion testing in October 2012.  Flexion was otherwise found to be to 140 degrees in April 2009 and abduction was found to be to 150 degrees in April 2009, both at worst.   See DeLuca, supra; Mitchell, supra.  Such limitation of motion does not constitute limitation of motion limited to shoulder level, midway between the side and shoulder level or limited to 25 degrees from the side.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  The Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, as documented in the VA examination report.  Consideration of Diagnostic Codes 5200, 5202 and 5203 is therefore not warranted.  In addition, the Board notes that while mild osteoarthritis of the acromioclavicular joint was found in a November 2008 MRI arthrogram, an October 2012 X-ray was negative for a bone, joint or soft tissue abnormality.  Consideration of Diagnostic Code 5003 is therefore not warranted. 

In addition, the Board has considered whether a separate rating is warranted 
under any other potentially applicable diagnostic code related to the shoulders.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's left nondominant shoulder, post-Bankhart repair for dislocation.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain and weakness-are contemplated in the application of Diagnostic Code 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, which could, potentially, support the award of a separate rating in this case.

D.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected GERD and left nondominant shoulder, post-Bankhart repair for dislocation; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left nondominant shoulder, post-Bankhart repair for dislocation with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to regurgitation, sleep difficulties, joint pain and weakness-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his GERD and/or left nondominant shoulder, post-Bankhart repair for dislocation. 
Therefore, the Board finds that a TDIU is not raised by the record. 

For the foregoing reasons, the Board finds that a 30 percent rating for GERD for the entire appellate period and a 10 percent rating for left nondominant shoulder, post-Bankhart repair for dislocation is warranted.  No other higher or separate ratings are warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

For the entire appeal period, an initial rating of 30 percent, but no higher, for GERD is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire appeal period, an initial rating of 10 percent, but no higher, for left nondominant shoulder, post-Bankhart repair for dislocation is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

With respect to the Veteran's claims for service connection for chest pain and obstructive sleep apnea, the Board notes that a rating decision issued in July 2014 denied such benefit.   Thereafter, in April 2012, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for obstructive sleep apnea and chest pain.  Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


